PER CURIAM.
Appellants, general contractors, appeal from a summary judgment entered against them in favor of a supplier of electrical equipment to a subcontractor who defaulted. The basis on which the supplier, the appellee Raybro Electric Supplies, Inc. sought recovery from the appellant contractors is shown in the appellee’s brief to have been (1) that defendants-appellants “had assured Raybro that Kenny (the subcontractor) would pay for the supplies in question, and that Raybro had supplied the goods in reliance upon these assurances”; and (2) that the defendant contractors agreed to make payments to the subcontractor Kenny by checks made jointly payable to him and Raybro, and had breached that agreement. On the pleadings and the evidence submitted by the parties for and against the plaintiff’s motion for a summary judgment there was a denial and issue raised as to the first contention. The court incorrectly charged appellants with admissions by disregarding their answer to certain requests for admissions because such answers, although made by and on behalf of all, were sworn to by only one of them. See 2 Moore’s Federal Practice, § 1105. In response to the second contention, the contractors admitted the agreement to make payments by check payable to both Kenny and Rajbro, and asserted they did so except in certain instances when Raybro authorized otherwise. Also, there was some unresolved question *498presented as to the correctness of the amount unpaid by Kenny. Accordingly, we hold there were genuine triable issues, and the summary judgment is reversed.
Reversed.